
	
		II
		112th CONGRESS
		2d Session
		S. 3252
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Portman (for
			 himself, Mr. Brown of Ohio,
			 Mr. Hoeven, Ms.
			 Ayotte, Mr. Begich,
			 Mr. Vitter, Mr.
			 Blunt, Mr. Barrasso,
			 Mr. Blumenthal, Mr. Cornyn, Mr.
			 Risch, Mr. Cochran,
			 Mr. Udall of Colorado,
			 Mr. Coburn, Mr.
			 Rubio, Mr. Johnson of
			 Wisconsin, Mr. Nelson of
			 Florida, Mr. Toomey,
			 Mr. Wicker, Mr.
			 Lee, Mr. Coons,
			 Mr. Graham, Ms.
			 Landrieu, and Mr. Carper)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for the award of a gold medal on behalf of
		  Congress to Jack Nicklaus, in recognition of his service to the Nation in
		  promoting excellence, good sportsmanship, and philanthropy.
	
	
		1.FindingsCongress finds the following:
			(1)Jack Nicklaus is
			 a world-famous golf professional, a highly successful business executive, a
			 prominent advertising spokesman, a passionate and dedicated philanthropist, a
			 devoted husband, father, and grandfather, and a man with a common touch that
			 has made him one of the most popular and accessible public figures in
			 history.
			(2)Jack Nicklaus
			 amassed 120 victories in professional competition of national or international
			 stature, 73 of which came on the Professional Golf Association (in this Act
			 referred to as the PGA) Tour, and professional major-championship
			 titles. His record 18 professional majors, which began 50 years ago as of June
			 2012, with his win at the 1962 U.S. Open as a 22-year-old rookie, remains the
			 standard by which all golfers are measured. He is the only player in golf
			 history to have won each major championship at least 3 times, and is the only
			 player to complete a career Grand Slam on both the regular and
			 senior tours. He also owns the record for most major championships as a senior
			 with 8.
			(3)Jack Nicklaus’
			 magnetic personality and unfailing sense of kindness and thoughtfulness have
			 endeared him to millions throughout the world.
			(4)Jack Nicklaus has
			 been the recipient of countless athletic honors, including being named
			 Individual Male Athlete of the Century by Sports Illustrated, one of the 10
			 Greatest Athletes of the Century by ESPN, and Golfer of the Century or Golfer
			 of the Millennium by every major national and international media outlet. He
			 received the Muhammad Ali Sports Legend Award and the first-ever ESPY Lifetime
			 Achievement Award. He became the first golfer and only the third athlete to
			 receive the Vince Lombardi Award of Excellence, and is also a 5-time winner of
			 the PGA Player of the Year Award. He was inducted into the World Golf Hall of
			 Fame at the age of 34.
			(5)Jack Nicklaus has
			 received numerous honors outside of the world of sports, including several golf
			 industry awards for his work and contributions as a golf course designer, such
			 as the Old Tom Morris Award, which is the highest honor given by the Golf
			 Course Superintendents Association of America, and both the Donald Ross Award
			 given by the American Society of Golf Course Architects and the Don A. Rossi
			 Award given by the Golf Course Builders Association of America. Golf Inc.
			 magazine named him the Most Powerful Person in Golf for a record 6 consecutive
			 years, due to his impact on various aspects of the industry through his course
			 design work, marketing and licensing business, his ambassadorial role in
			 promoting and growing the game worldwide, and his involvement on a national and
			 global level with various charitable causes.
			(6)Jack Nicklaus has
			 been involved in the design of more than 290 golf courses worldwide, and his
			 business, Nicklaus Design, has 366 courses open for play in 34 countries and 39
			 States.
			(7)Jack Nicklaus
			 served as the Global Ambassador for a campaign to include golf in the Olympic
			 Games, which was achieved and will begin in the 2016 Olympic program.
			(8)Jack Nicklaus was
			 honored by President George W. Bush in 2005 by receiving the Presidential Medal
			 of Freedom, the highest honor given to any United States civilian.
			(9)Jack Nicklaus has
			 a long-standing commitment to numerous charitable causes, such as his founding,
			 along with wife Barbara, of the Nicklaus Children’s Health Care Foundation,
			 which provides pediatric health care services throughout South Florida and in
			 other parts of the country. The Foundation has raised over $21,000,000 in just
			 6 years. He has been a tireless supporter of numerous junior golf initiatives,
			 working with the PGA of America Junior Golf Foundation over the course of 4
			 decades, including the establishment of the Barbara and Jack Nicklaus Junior
			 Golf Endowment Fund and the PGA-Nicklaus First Tee Teaching Grants. He also is
			 a spokesperson for several PGA of America and USGA growth-of-the-game
			 initiatives. He continues to support several scholarship foundations, other
			 children’s hospitals, and other causes, including spinal-cord research,
			 pancreatic cancer issues, and Florida Everglades restoration.
			(10)Jack Nicklaus
			 continues to manage the Memorial Tournament in his home State of Ohio, in which
			 contributions generated through the aid of over 2,600 volunteers are given to
			 support Nationwide Children’s Hospital and close to 75 other Central Ohio
			 charities. This has garnered more than $5,700,000 for programs and services at
			 Nationwide Children’s Hospital since 1976, so that Central Ohio will continue
			 to have one of the best children’s hospitals in the United States.
			(11)Jack Nicklaus
			 and his wife serve as honorary chairman and active chairwoman, respectively, of
			 the Nicklaus Children’s Health Care Foundation in North Palm Beach, Florida,
			 which provides free-of-charge health assistance and services to more than 4,000
			 children and their families through Child Life programs (supporting therapeutic
			 interventions for children with chronic and acute conditions during
			 hospitalization), Miami Children’s Hospital Nicklaus Care Centers (to offer a
			 new option to Palm Beach County area families with children who require
			 pediatric specialty care), and Safe Kids Program (aimed at keeping children
			 injury-free and offering safety education in an effort to decrease accidental
			 injuries in children). In April, they announced the planned opening of the
			 Miami Children’s Hospital Nicklaus Outpatient Center, a 22,000-square-foot
			 facility in Palm Beach County that will provide pediatric urgent care,
			 diagnostic services, and rehabilitation services.
			(12)Jack Nicklaus
			 established an annual pro-am golf tournament called The Jake to
			 honor his 17-month-old grandson who passed away in 2005, and it serves as a
			 primary fundraiser for the Nicklaus Children's Health Care Foundation. The
			 event alone has raised well over $3,000,000 over the last several years.
			(13)Jack Nicklaus
			 and General John Shalikashvili (ret.) serve as honorary chairs of the American
			 Lake Veterans Golf Course in Tacoma, Washington, which neighbors a Veterans
			 Administration hospital and is designed for the rehabilitation of wounded and
			 disabled veterans. Nicklaus has donated his design services for the improvement
			 of the course, and raised contributions for the addition of 9 new holes (the
			 Nicklaus Nine), the construction of the Rehabilitation and
			 Learning Center, and the upgrade of the maintenance facilities. The course is
			 considered the only one in the United States designed solely for the use of
			 disabled veterans. It served over 37,000 veterans and their families in 2011 to
			 use the healing powers of golf to rehabilitate and recreate. The hope is that
			 American Lake will serve as a pilot program for the more than 150 Veterans
			 Administration hospitals nationwide.
			(14)Jack Nicklaus
			 serves as a spokesperson and Trustee for the First Tee program, which brings
			 golf to children who would not otherwise be exposed to it, and teaches them
			 valuable, character-building life lessons through the game of golf, and is a
			 national co-chair of the organization’s More Than a Game campaign.
			(15)Jack Nicklaus
			 remains active in tournament golf, although he retired from competition in the
			 major championships in 2005, when he played his final British Open and his
			 final Masters Tournament, and led the United States to a thrilling victory in
			 the President's Cup. He consults often with the PGA Tour, and no fewer than 95
			 Nicklaus courses have hosted a combined total of over 650 professional
			 tournaments. In 2011 alone, Nicklaus courses hosted 15 PGA Tour-sanctioned
			 events.
			2.Congressional
			 gold medal
			(a)AuthorizationThe
			 Speaker of the House of Representatives and the President pro tempore of the
			 Senate shall make appropriate arrangements for the presentation, on behalf of
			 Congress, of a gold medal of appropriate design to Jack Nicklaus in recognition
			 of his service to the Nation in promoting excellence and good
			 sportsmanship.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury shall strike a gold medal with
			 suitable emblems, devices, and inscriptions to be determined by the
			 Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary of the Treasury may prescribe, the Secretary may strike
			 duplicate medals in bronze of the gold medal struck pursuant to section 2 and
			 sell such duplicate medals at a price sufficient to cover the costs of the
			 duplicate medals (including labor, materials, dies, use of machinery, overhead
			 expenses) and the cost of the gold medal.
		4.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Funding
			(a)Authorization
			 of appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund an amount not to exceed $30,000 to
			 pay for the cost of the medals authorized by this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
